Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 21, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141708 & (164)                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 141708
                                                                   COA: 247391
                                                                   Jackson CC: 02-002915-FC
  KATHERINE SUE DENDEL a/k/a
  KATHERINE SUE BURLEY,
           Defendant-Appellant.

  _________________________________________/

         The motion to expedite the application is GRANTED. By order of February 4,
  2011, the application for leave to appeal the August 24, 2010 judgment of the Court of
  Appeals was held in abeyance pending the decision in People v Bryant, 483 Mich 132
  (2009), cert gtd ___ US ___; 130 S Ct 1685; 176 L Ed 2d 179 (2010). On order of the
  Court, the case having been decided on April 18, 2011, Michigan v Bryant, ___ US ___;
  131 S Ct 1143; 179 L Ed 2d 93 (2011), the application is again considered, and it is
  DENIED, because we are not persuaded that the question presented should be reviewed
  by this Court.

        MARILYN KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 21, 2011                  _________________________________________
         p0914                                                                Clerk